Reasons for Allowance

Claims 1-20 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Applicant’s terminal disclaimers filed 03/22/2022 has been approved.  The previous double patenting rejection is withdrawn.


Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 1, 8, and 15. 

The features as recited in independent Claims 1, 8, and 15 “in response to triggering of one of the events by the script that was automatically inserted, subsequent to parsing the web resource, into the web resource, determining that a particular field of the form corresponding to the triggered event has been selected by a user; determining an intent that corresponds to the form from a textual description in a form tag that defines the form; determining a parameter of the intent that corresponds to the particular field of the form from a textual description in an input tag that defines the particular field; generating a suggestion query that includes the intent and the parameter of the intent and providing the suggestion query to a suggestion server; receiving, from the suggestion server, a value in response to the suggestion query that includes the intent and the parameter of the intent; and providing the value for output as a suggestion of input for the particular field,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (8:00 am – 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176